RENDERED: JULY 23, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0856-MR

WILLIAM “SCOTT” ALBRIGHT                                               APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                       ACTION NO. 19-CI-005732


BRIAN ROYSE                                                              APPELLEE


                                OPINION
                 AFFIRMING IN PART, REVERSING IN PART,
                           AND REMANDING

                                   ** ** ** ** **

BEFORE: CALDWELL, JONES, AND TAYLOR, JUDGES.

JONES, JUDGE: Appellant, William “Scott” Albright (“Albright”), appeals from

the Jefferson Circuit Court’s order granting the Appellee, Brian Royse’s

(“Royse”), motion to dismiss for failure to state a claim for malicious prosecution,

intentional infliction of emotional distress (“IIED”), and request for fees and costs
under KRS1 503.085(3). Following review of the record, all applicable law, and

being otherwise sufficiently advised, we affirm in part, reverse in part, and remand.

                                  I.   BACKGROUND

                Albright owned a firearm store in the Louisville Metropolitan area.

On July 8, 2015, two brothers, Kyle and Cameron Pearson, were engaged in an

altercation outside of the store. The two brothers were arguing over a gun Kyle

had stolen from Cameron two days prior. While bystanders were present, a couple

of shots were fired into the pavement. After observing the situation from the inside

of his store, Albright exited the store and made his way to the area where Kyle and

Cameron were arguing. With his firearm at the ready, Albright instructed Kyle to

put down his weapon. Immediately thereafter, Cameron tackled Kyle to ground

and the two wrestled for control of Kyle’s firearm at which time Kyle’s gun

discharged firing close to where Albright was crouched. Albright returned fire,

shooting both Kyle and Cameron. Kyle survived his injuries but Cameron died

from the gunshot wound inflicted by Albright.

                Louisville Metro Police Department (“LMPD”) arrived on the scene

shortly after Albright discharged his weapon. Surveillance video was recovered

from several of the surrounding businesses, and LMPD officers requested Albright

to accompany them back to the station for additional questioning. Albright


1
    Kentucky Revised Statutes.
                                           -2-
complied and spent approximately three hours answering questions at the police

station. After the questioning was completed, lead detective Brian Royse told

Albright he was free to leave. According to Albright, Royse told him that the facts

did not warrant prosecution because it was clear that Albright had acted in self-

defense. Specifically, Albright alleges that Royse said: “This was justified. There

is no reason to charge you. This is self-defense. Self-defense is my

recommendation. You are free to leave.”

              Approximately two months later, on September 24, 2015, the

Jefferson County Grand Jury delivered an indictment of Albright for the murder of

Cameron Pearson and the assault in the first degree of Kyle Pearson after two

minutes and nine seconds of testimony. Albright filed a motion to dismiss the

indictment pursuant to KRS 503.085 arguing that he was immune from criminal

prosecution.2 The trial court granted Albright’s motion and dismissed the

indictment; we affirmed the dismissal on appeal. Commonwealth v. Albright, No.

2016-CA-001352-MR, 2018 WL 1770328 (Ky. App. Apr. 13, 2018). The

Kentucky Supreme Court denied discretionary review.



2
  KRS 503.085(1) provides in relevant part that: “A person who uses force as permitted in KRS
503.050, 503.055, 503.070, and 503.080 is justified in using such force and is immune from
criminal prosecution and civil action for the use of such force, unless the person against whom
the force was used is a peace officer, as defined in KRS 446.010, who was acting in the
performance of his or her official duties and the officer identified himself or herself in
accordance with any applicable law, or the person using force knew or reasonably should have
known that the person was a peace officer.”
                                              -3-
                On September 18, 2019, Albright filed suit against Royse in Jefferson

Circuit Court, bringing claims of malicious prosecution, intentional infliction of

emotional distress, and seeking compensatory and punitive damages for the

prosecution against him, and attorney’s fees and court costs under KRS

503.085(3). In lieu of an answer, Royse moved to dismiss the complaint for failure

to state a claim upon which relief can be granted pursuant to CR3 12.02(f). The

circuit court entered a memorandum and order granting the motion to dismiss on

June 9, 2020. This appeal followed.

                                        II.   ANALYSIS

                Our standard of review on a motion to dismiss is as follows:

                A motion to dismiss for failure to state a claim upon
                which relief may be granted “admits as true the material
                facts of the complaint.” So a court should not grant such
                a motion “unless it appears the pleading party would not
                be entitled to relief under any set of facts which could be
                proved . . . .” Accordingly, “the pleadings should be
                liberally construed in the light most favorable to the
                plaintiff, all allegations being taken as true.” This
                exacting standard of review eliminates any need by the
                trial court to make findings of fact; “rather, the question
                is purely a matter of law. Stated another way, the court
                must ask if the facts alleged in the complaint can be
                proved, would the plaintiff be entitled to relief?” Since a
                motion to dismiss for a failure to state a claim upon
                which relief may be granted is a pure question of law,
                a reviewing court owes no deference to a trial court’s
                determination; instead, an appellate court reviews the
                issue de novo.

3
    Kentucky Rule of Civil Procedure.
                                               -4-
Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (footnotes and citations omitted). CR

12.02(f) is properly utilized to dismiss a claim when a litigant would fail to

succeed under any set of facts that could be provided in support of relief. James v.

Wilson, 95 S.W.3d 875, 883 (Ky. App. 2002).

             Kentucky requires pleadings filed in its courts to contain a short and

plain statement of the claim showing that the pleader is entitled to relief. CR 8.01.

Kentucky has long utilized a notice pleading standard to do so. Our Supreme

Court recently reiterated the use of the notice pleading standard in Russell v.

Johnson & Johnson, Inc., 610 S.W.3d 233 (Ky. 2020).

             “Kentucky is a notice pleading jurisdiction, where the
             ‘central purpose of pleadings remains notice of claims
             and defenses.’” Pete v. Anderson, 413 S.W.3d 291, 301
             (Ky. 2013) (citing Hoke v. Cullinan, 914 S.W.2d 335,
             339 (Ky. 1995)). In accordance with Kentucky Civil
             Rule 8.01(1), “[a] pleading which sets forth a claim for
             relief . . . shall contain (a) a short and plain statement of
             the claim showing that the pleader is entitled to relief and
             (b) a demand for judgment for the relief to which he
             deems himself entitled.” As interpreted by this Court,
             “[i]t is not necessary to state a claim with technical
             precision under this rule, as long as a complaint gives a
             defendant fair notice and identifies the claim.” Grand
             Aerie Fraternal Order of Eagles v. Carneyhan, 169 S.W.
             3d 840, 844 (Ky. 2005) (citing Cincinnati, Newport, &
             Covington Transp. Co. v. Fischer, 357 S.W.2d 870, 872
             (Ky. 1962)).

             Importantly, “[w]e no longer approach pleadings
             searching for a flaw, a technicality upon which to strike
             down a claim or defense, as was formerly the case at
             common law.” Smith v. Isaacs, 777 S.W.2d 912, 915
                                          -5-
(Ky. 1989). When reviewing a complaint to determine
whether it states a cause of action, it “should be liberally
construed.” Morgan v. O’Neil, 652 S.W.2d 83, 85 (Ky.
1983). Our liberal pleading standard was recently
demonstrated when we held that a complaint “couched in
general and conclusory terms, complied with CR
8.01(1).” KentuckyOne Health, Inc. v. Reid, 522 S.W.3d
193, 197 (Ky. 2017).

Applying Kentucky’s well-established notice pleading
principles, we hold Appellant’s complaint alleged a
sufficient cause of action to survive a motion for
judgment on the pleadings. We refuse to mandate a
heightened pleading standard and, therefore, reiterate
Kentucky’s requirement of bare-bones, notice pleading.

Here, Biosense asserts a complaint must include the
specific federal regulations violated in order to survive a
judgment on the pleadings; we disagree. Although
Biosense appears to cite federal cases supporting this
position, those cases were evaluated under the more
stringent, federal pleading standard. Biosense does not
cite any Kentucky cases on our pleading standard; and
notably, Kentucky’s pleading standard is more lenient.
See Combs v. ICG Hazard, LLC, 934 F. Supp. 2d 915,
923 (E.D. Ky. 2013). Combs clarified “the [United
States Supreme Court] altered the federal pleading
standard by making it more stringent for plaintiffs,” and
held “Kentucky’s pleading standard is more lenient than
the federal rules.” Id.

As we have held, “[t]he federal rules of procedure . . . are
applicable to the proceedings in federal court and are not
to be applied to practice or procedure in state courts.”
Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807 S.W.2d
476, 483 (Ky. 1991). In Kentucky, “[i]t is vital that we
not sever litigants from their right of trial, if they do in
fact have valid issues to try, just for the sake of efficiency
and expediency.” Id.


                             -6-
Id. at 240-41.

               Federal courts utilize a much more stringent, plausible pleading

standard, wherein federal courts require “enough facts to state a claim that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007). The circuit court, confusingly, cited to

both pleading standards. It stated specifically:

               “It is not necessary to state a claim with technical
               precision under this rule, as long as a complaint gives a
               defendant fair notice and identifies the claim.” Grand
               Aerie Fraternal Order of Eagles v. Carneyhan, 169
               S.W.3d 840, 844 (Ky. 2005), citing, Cincinnati, Newport
               & Covington Transp. Co. v. Fisher, 357 S.W.2d 870, 872
               (Ky. 1962). “But the simplification and liberality extend
               to the manner of stating a case are not so great as to
               obviate the necessity of stating the elements of a cause of
               action or defense, as the case may be.” Johnson v.
               Coleman, 288 S.W.2d 348 (Ky. 1956). “The basic
               elements thereof must fairly be shown., i.e., (a) a primary
               right of the plaintiff, and (b) a wrong of the defendant
               which breaches the right and results in damage.”
               Burkhart v. Community Medical Center, 432 S.W.2d
               433, 435 (Ky. 1968), quoting Clay’s Kentucky Practice,
               Volume 6, under Author’s Comments, Rule 8.01. As
               noted by the Supreme Court of the United States in Bell
               Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), all that
               is required to defeat a motion to dismiss for failure to
               state a claim upon which relief can be granted is “only
               enough facts to state a claim to relief that is plausible on
               its face.” Id. at 547.

R. at 86-87.


                                           -7-
            Having restated the proper notice-pleading standard Kentucky utilizes,

we now direct our attention to Albright’s malicious prosecution argument. Martin

v. O’Daniel set out the malicious prosecution elements as follows:

            1) the defendant initiated, continued, or procured a
            criminal or civil judicial proceeding, or an administrative
            disciplinary proceeding against the plaintiff;

            2) the defendant acted without probable cause;

            3) the defendant acted with malice, which, in the criminal
            context, means seeking to achieve a purpose other than
            bringing an offender to justice; and in the civil context,
            means seeking to achieve a purpose other than the proper
            adjudication of the claim upon which the underlying
            proceeding was based;

            4) the proceeding, except in ex parte civil actions,
            terminated in favor of the person against whom it was
            brought; and

            5) the plaintiff suffered damages as a result of the
            proceeding.

507 S.W.3d 1, 11-12 (Ky. 2016).

            In the case before us, Albright pleaded:

            23. Albright cooperated and went downtown with an
            LMPD transport officer. He was not arrested nor placed
            in handcuffs. He willingly went with the police.
            Albright cooperated fully, waived his Miranda Rights,
            and was subjected to hours of questioning by the
            detectives on the case. There was no question that went
            unanswered and he stayed as long as he was asked
            (approximately 3 hours).



                                        -8-
24. After all that transpired and his full cooperation,
Plaintiff Albright was allowed to walk out of the police
department on his own free will and there was a
compelling reason for that.

25. Before he voluntarily left the police station, Albright
had a conversation with Lead Detective Brian Royse.
Defendant Royse told Plaintiff Albright that based upon
the witness’s statements and the surveillance video it was
very clear that Albright acted in self-defense and/or
defense of others. He told the Plaintiff, “This was
justified.” “There is no reason to charge you.” “This is
[self-defense].” “[Self-defense] is my recommendation.”
“You are [free] to leave.”

26. Despite being told he had nothing to worry about and
this was clearly an act of self-defense, he was absolutely
shocked approximately two months later.

27. On September 24, 2015, after two minutes and nine
seconds of testimony and questions, the Jefferson County
Grand Jury delivered an indictment of Albright for the
murder of Cameron Pearson and Assault in the First
Degree of Kyle Pearson.

...

                    COUNT 1
             MALICIOUS PROSECUTION
              AND/OR KRS 503.085(3)

32. Plaintiff incorporates by reference, as if set forth
fully herein, each and every averment, allegation, or
statement contained in the previous paragraphs of this
Complaint.

33. Defendant Brian Royse wrongfully instituted,
maintained, and/or continued proceedings in Jefferson
County Circuit Court, Court of Appeals and Kentucky


                            -9-
             Supreme Court against Plaintiff, falsely accusing
             Albright of murder and assault in the first degree.

             34. The proceedings against the Plaintiff were
             terminated in favor of the Plaintiff on September 19,
             2018. The ultimate determination was that he was
             immune from suit and he is [statutorily] allowed to
             recovery his attorney’s fees[,] court costs, compensation
             for loss of income, and all expenses incurred by the
             defendant pursuant to KRS 503.085(3) as well as at
             common law for all compensatory damages for his
             malicious prosecution.

             35. In interacting, investigating, instituting, maintaining,
             contributing to, and/or continuing the proceedings against
             the Plaintiff, Defendant [Royse] acted with malice and/or
             without probable cause or basis to believe Plaintiff had
             committed the acts complained of in the complaints
             alleged against him. In fact, Defendant [Royse] knew
             that Albright was acting in self-defense, or defense of
             others and was immune from suit. Defendant [Royse]
             told Plaintiff and others that is what he believed.

             36. The events and acts of the Defendant [Royse] as set
             forth herein were a direct and proximate cause of injuries
             and damages to the Plaintiff, including injuries for
             emotional distress, anguish, embarrassment, humiliation,
             damage to reputation, physical pain and discomfort, loss
             of wages, impairment of power to earn money and/or
             front pay, and damages caused by having to defend
             against the above-described criminal complaint.

R. at 5-8.

             The trial court determined Albright’s claim failed because the

complaint was devoid of any factual allegation that Royse testified before the

grand jury or continued the criminal prosecution, and thus the first element, i.e.,


                                         -10-
whether Royse initiated, continued, or procured a criminal or civil judicial

proceeding against Albright, was not properly pleaded. Martin, 507 S.W.3d at 11-

12. Albright points out that “‘procuring’ is synonymous with ‘being the proximate

and efficient cause of putting the law in motion against another person.’” Id. at 12.

We cannot agree that because the complaint did not aver that Royse testified in

front of the grand jury, the claim fails as a matter of law. “All that our procedure

presently requires is that the Complaint set out facts or conclusions . . . sufficiently

to identify the basis of the claim.” Nat. Resources and Environmental Protection

Cabinet v. Williams, 768 S.W.2d 47, 51 (Ky. 1989) (internal quotation marks and

citation omitted); see also Pierson Trapp Co. v. Peak, 340 S.W.2d 456, 460 (Ky.

1960) (“It is immaterial whether the complaint states ‘conclusions’ or ‘facts’ as

long as fair notice is given.”).

             Royse contends Albright’s cause of action is simply a recitation of the

elements of malicious prosecution. He directs us to Ashcroft v. Iqbal, in which the

United States Supreme Court stated, “Although for the purposes of a motion to

dismiss we must take all of the factual allegations in the complaint as true, we are

not bound to accept as true a legal conclusion couched as a factual allegation.”

556 U.S. 662, 678, 129 S. Ct. 1937, 1949-50, 173 L. Ed. 2d 868 (2009) (internal

quotation marks and citation omitted). The Kentucky Supreme Court has not

adopted the more stringent, federal pleading standard. In fact, in Russell, the Court


                                          -11-
explicitly rejected adoption of the federal standard. Having reviewed the record,

we are confident the circuit court applied a stricter standard to Albright’s pleading

than it was permitted to do so as part of a motion to dismiss. “Kentucky Civil Rule

(CR) 8.01(1) allows just the sort of pleadings [Albright] filed below.”

Commonwealth ex rel. Brown v. Stars Interactive Holdings (IOM) Ltd., 617

S.W.3d 792, 810 (Ky. 2020).

              This brings us to Albright’s IIED claim. “To make out a claim of

IIED, the following elements must be proved: (1) the wrongdoer’s conduct must

be intentional or reckless; (2) the conduct must be outrageous and intolerable in

that it offends against generally accepted standards of decency and morality; (3)

there must be a causal connection between the wrongdoer’s conduct and the

emotional distress; and (4) the emotional distress must be severe.” Gilbert v.

Barkes, 987 S.W.2d 772, 777 (Ky. 1999). Albright’s complaint alleged the

required elements. Therefore, as with his malicious prosecution claim, we

conclude the trial court erred in dismissing the claim for failure to state a claim.

To this end, we note that no discovery has been taken. As such, the trial court was

not aware of all the facts. It is entirely possible that the trial court’s rationale might

ultimately be correct. However, the proper time to evaluate the claim by that

rationale is at the summary judgment stage after discovery, not as part of a motion

to dismiss.


                                          -12-
             Finally, we turn to Albright’s request for attorney’s fees,

compensation for loss of income, court costs, and all expenses incurred pursuant to

KRS 503.085(3). Generally, “[a]ttorney fees are not permitted as costs in the

absence of a statute or contract expressly providing for the payment of such fees.”

Strohschein v. Crager, 258 S.W.3d 25, 30-31 (Ky. App. 2007) (citing Batson v.

Clark, 980 S.W.2d 566, 577 (Ky. App. 1998). KRS 503.085 provides in total:

             (1) A person who uses force as permitted in KRS
             503.050, 503.055, 503.070, and 503.080 is justified in
             using such force and is immune from criminal
             prosecution and civil action for the use of such force,
             unless the person against whom the force was used is a
             peace officer, as defined in KRS 446.010, who was
             acting in the performance of his or her official duties and
             the officer identified himself or herself in accordance
             with any applicable law, or the person using force knew
             or reasonably should have known that the person was a
             peace officer. As used in this subsection, the term
             “criminal prosecution” includes arresting, detaining in
             custody, and charging or prosecuting the defendant.

             (2) A law enforcement agency may use standard
             procedures for investigating the use of force as described
             in subsection (1) of this section, but the agency may not
             arrest the person for using force unless it determines that
             there is probable cause that the force that was used was
             unlawful.

             (3) The court shall award reasonable attorney’s fees,
             court costs, compensation for loss of income, and all
             expenses incurred by the defendant in defense of any
             civil action brought by a plaintiff, if the court finds that
             the defendant is immune from prosecution as provided in
             subsection (1) of this section.
                                         -13-
             “[S]tatutory interpretation is a question of law, our review is de novo;

and the conclusions reached by the lower courts are entitled to no deference.”

Commonwealth v. Love, 334 S.W.3d 92, 93 (Ky. 2011). “When engaging in

statutory interpretation, it is imperative that we give the words of the statute their

literal meaning and effectuate the intent of the legislature. We have repeatedly

stated that we ‘must not be guided by a single sentence of a statute but must look to

the provisions of the whole statute and its object and policy.’” Samons v. Kentucky

Farm Bureau Mut. Ins. Co., 399 S.W.3d 425, 429 (Ky. 2013) (quoting Cosby v.

Commonwealth, 147 S.W.3d 56, 59 (Ky. 2004)). “Generally, we presume that the

legislature intended the statute ‘to be construed as a whole, for all of its parts to

have meaning, and for it to harmonize with related statutes.’” Kentucky Board of

Medical Licensure v. Strauss, 558 S.W.3d 443, 448 (Ky. 2018) (quoting Shawnee

Telecom Res., Inc. v. Brown, 354 S.W.3d 542 (Ky. 2011)).

             Thus far, subsection (3) of KRS 503.085 has not been addressed.

Albright argues this statute is contained within the penal code, and thus it does not

stand to reason that the General Assembly would exclude recovery of criminal

prosecutions in a statute contained within the penal code. However, as Royse and

the circuit court point out, when viewing this statute as a whole, subsection (1)

explicitly provides for criminal prosecutions and civil actions, and subsection (3)

only provides for civil actions.
                                          -14-
             The General Assembly provided for immunity in “criminal

prosecutions and civil actions” in section (1), however in section (3) explicitly

referenced only the defense of “any civil action.” When viewing the statute as a

whole, we cannot ignore this omission. “[T]here is generally an inference that

omissions are intentional. This rule is based on logic and common sense. It

expresses the concept that when people say one thing they do not mean something

else.” Fox, 317 S.W.3d at 11. If the General Assembly intended Albright’s

reading, it might well have said “any action” or said exactly what it said in the

preceding section, that is it might have said “any criminal prosecution or civil

action.” Rather, it said what it said. The language is not ambiguous. The trial

court did not err in finding Albright cannot recover attorney’s fees or court costs

under KRS 503.085(3).

                              III.   CONCLUSION

             For the above reasons, we affirm in part as related to availability of

attorney’s fees and court costs under KRS 503.085(3), reverse in part as to the

dismissal of the malicious prosecution and IIED claim pursuant to CR 12.02(f),

and remand for additional proceedings not inconsistent with this Opinion.

             ALL CONCUR.




                                         -15-
BRIEFS AND ORAL ARGUMENT     BRIEF AND ORAL ARGUMENT
FOR APPELLANT:               FOR APPELLEE:

Garry R. Adams               Mike O’Connell
Abigail V. Lewis             Jefferson County Attorney
Louisville, Kentucky
                             Brendan R. Daugherty
                             Assistant Jefferson County Attorney
                             Louisville, Kentucky




                           -16-